DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s election and remarks filed on 1/27/2022 have been received. 
Claims 1-16 and 18 are pending. Claim 17 is canceled. Claims 13-16 and 18 are withdrawn from consideration. Claims 1-12 are rejected. 

Election/Restrictions
Applicant’s election of Group I, claims 1-12, in the reply filed on 1/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse. MPEP 818.01(a).
Claims 13-16 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/27/2022.

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(b)/ pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2 and 4-11 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 is indefinite because it is not clear what un-recited alternatives are intended to be encompassed by the claim.  A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. MPEP 2173.05(h). Claim 2 recites “includes less than 25% by mass or less than 10% by mass or less than 5% by mass or less than 1 % by mass grain or grain derived ingredients”. The word “includes” is open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03. As such, claim 2 recites an open group of alternatives. Therefore, claim 2 is indefinite because it is not clear what other alternatives are intended to be encompassed by the claim.
Claim 2 is indefinite because it is not clear whether the narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “less than 25% by mass”, and the claim also recites “less than 10% by mass” or “less than 5% by mass” or “less than 1 % by mass grain derived ingredients. Each narrowing limitation is a narrower statement of the previously recited and broader range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 4 is indefinite because it is not clear which alternative limitations are alternatives to which limitations. Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims. The discussion of alternative limitations applies here as above. Claim 4 recites “the added vegetable oil-based fat or fatty acid or the added animal fat or fatty acid comprises predominantly saturated fatty acids, and/or wherein the added vegetable oil-based fat or fatty acid or the added animal fat or fatty acid is not liquid at ambient temperature, and/or wherein the added vegetable oil-based fat or fatty acid or the added animal fat or fatty acid is a spray-dried fat or fatty acid in the form of a powder or granulate”. Claim 4 recites 11 alternative expressions (“or”). It is not clear which alternative limitations are alternatives to each other or which alternatives are alternative to other alternatives. 
Claim 4 is indefinite because it is not clear what un-recited alternatives are intended to be encompassed by the claim. The discussion of alternative limitations applies here as above. Claim 4 recites “the added vegetable oil-based fat or fatty acid or the added animal fat or fatty acid comprises predominantly saturated fatty acids, and/or wherein the added vegetable oil-based fat or fatty acid or the added animal fat or fatty acid is not liquid at ambient temperature, and/or wherein the added vegetable oil-based fat or fatty acid or the added animal fat or fatty acid is a spray-dried fat or fatty acid in the form of a powder or granulate” (emphasis added). The word “comprises” is open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03. As such, claim 4 recites an open group of alternatives. Therefore, claim 4 is indefinite because it is not clear what other alternatives are intended to be encompassed by the claim.
Claim 5 is indefinite because “the added fat or fatty acid” is ambiguous. Claim 5 depends from claim 1. Claim 1 recites, “an added vegetable oil-based fat or fatty acid or an added animal fat or fatty acid”. It is not clear whether claim 5’s added fat or fatty acid references claim 1’s added vegetable oil-based fat or fatty acid or whether claim 5’s added fat or fatty acid references claim 1’s added animal fat or fatty acid. 
Claim 7 is indefinite because it is not clear whether the fat in the bird feed product is a powder or whether the fat was in a powder form at the time it was added to the other bird feed ingredients in the process of making the product. Claim 7 depends from claim 1. Claim 1 recites a final product (bird feed) comprising added fat that is admixed with a protein source. Claim 7 recites the added vegetable oil-based fat is a lecithinized palm fat powder without a carrier. As such, it is not clear whether claim 7’s fat is in powder form in the final bird feed product or whether the claim 7’s fat powder is an intermediate ingredient that is admixed with other ingredients in a process of making the claimed product. 
Claim 8 is indefinite because it is not clear whether the narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The discussion of MPEP 2173.05(c) applies here as above. Claim 8 recites “wherein the protein source and the added vegetable oil-based fat or fatty acid or the added animal fat or fatty acid form at least 70% by mass, or at least 80% by mass, or at least 85% or at least 90% by mass of the bird feed”. Each narrowing limitation is a narrower statement of the previously recited and broader range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 9 is indefinite because it is not clear whether the narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The discussion of MPEP 2173.05(c) applies here as above. Claim 9 recites a “ratio of added vegetable oil-based fat or fatty acid or added animal fat or fatty acid:protein source of at least 1:2 or at least 1:3, or at least 1:4, or at least 1:5”. Each narrowing limitation is a narrower statement of the previously recited and broader range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 10 is indefinite because it is not clear whether the narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The discussion of MPEP 2173.05(c) applies here as above. Claim 10 recites “a concentration of at least 0.1 % by mass or at least 1 % by mass or at least 2% by mass”. Each narrowing limitation is a narrower statement of the previously recited and broader range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 11 is indefinite because it is not clear whether the narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The discussion of MPEP 2173.05(c) applies here as above. Claim 11 recites “an energy content of at least 12.8 MJ/kg or at least 20 MJ/kg or at least 25 MJ/kg”. Each narrowing limitation is a narrower statement of the previously recited and broader range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 8, 9, 11, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Whittles et al., GB 2 434 731 A; as evidenced by Matsumoto et al., US 20110262616 A1
Regarding claim 1: The phrase “admixed together with the protein source” is a process limitation (process of admixing) in the product claim. The process limitation in the product claim is interpreted as analogous to a product by process claim. It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113. In the preset case, the claim limitation implies a dry bird feed which includes a mixture of a protein source and an added vegetable oil-based fat or fatty acid or an added animal fat or fatty acid. Once a product appearing to be the same or similar is found and a 35 USC 102/103 rejection is made, the burden shifts to the applicant to show an unobvious difference. MPEP 2113.
Whittles discloses a particulate dry bird feed (bird food agglomerates, p. 1, 5th para) comprising a protein source (32 to 45% protein from soya, p. 1, 5th and 6th para). Whittles discloses between 5 and 20 % by weight (in the final product) fat is added (p. 2, 2nd to last para). Whittles discloses the fat is homogeneously admixed with the basic powdered feed (p. 2, 2nd to last para). Whittles suggests combination the fat and protein form greater than 50% by mass of the feed (32 to 45% protein from soya + between 5 and 20 % fat = 37% to 65% sum of protein and fat). Whittles discloses less than 50% by mass grain or grain-derived ingredients (10 to 30 % by weight wheat; and/or up to 10% by weight barley; and/or up to 10% by weight maize, p. 1, last para wrapping to p. 2). 
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 2: Whittles discloses the cereal component may be barley, wheat or maize (p. 1, last para). Whittles discloses the bird food contains 10 to 30 % by weight wheat; and/or up to 10 % by weight barley; and/or up to 10 % by weight maize (p. 1, last para wrapping to p. 2). 
Regarding claim 3: Whittles discloses the protein source may be soy protein (Soya or Soya extracts, p. 1, 5th para; p. 2, 3rd para from bottom). Whittles discloses the feed may include fish meal (p. 2, ln. 1-2). 
Regarding claim 4: Whittles discloses beef tallow (abstract) and fat (p. 2, 4th para). Both beef tallow and fat are not liquid at ambient temperature. As evidenced by Matsumoto et al., US 2011/0262616 A1, beef tallow is not a liquid (solid) at ambient temperature (para 0029). 
Regarding claim 8: Whittles suggests combination the fat and protein from 37% to 65% sum of protein and fat (32 to 45% protein from soya + between 5 and 20 % fat; see rejection of claim 1 above for pin citations). Additionally, Whittles also discloses a fat coating that is 10 to 20% of the final product (p. 2, 4th para). As such, Whittles suggests 45% to 85% total protein and fat (32 to 45% protein from soya + between 5 to 20 % fat + 10 to 20% fat coating = 45% to 85% total protein and fat). 
However, Whittles does not expressly teach the protein source and the added vegetable oil-based fat or fatty acid or the added animal fat or fatty acid form at least 70% by mass, or at least 80% by mass, or at least 85% or at least 90% by mass of the bird feed. 
Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. 
Note the discussion in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) The present case is similar to the situation in Aller. In Aller, the claimed invention recited a concentration that was higher than that disclosed in the prior art. However, the court held the claimed concentration was obvious over the prior art. In the present case, like Aller, the claimed concentration is different than that of the prior art. As such, the claimed concentration of protein source and the added vegetable oil-based fat or fatty acid or the added animal fat or fatty acid represents the mere carrying forward of an original patented conception involving only change of proportions or degree. Therefore, the claimed invention is not such an invention as will sustain a patent.
Regarding claim 9: Whittles discloses between 5 and 20 % by weight (in the final product) fat is added (p. 2, 2nd to last para). Whittles discloses 32 to 45% protein (p. 1, 5th and 6th para). As such, Whittles suggests a ratio of fat to protein ranges of 1:9 (5% fat: 45% protein) to 5:8 (20% fat :32% protein). 
Regarding claim 11: NOTE energy content is determined by the amount of macronutrients, i.e., protein (protein has 4 kcal/g or 16.76 MJ/kg), fat (9 has kcal/g or 37.71 MJ/kg). Therefore, for each one kilogram of a bird feed having 20% fat and 45% protein has 0.200 kg fat and 0.45 kg protein, which equates to about 15.084 MJ/kg (0.200 kg fat*37.71 MJ/kg + 0.45 kg protein*16.76 MJ/kg = 15.084 MJ/kg). 
Additionally, one having ordinary skill in the art would expect the bird feed suggested in Whittles would exhibit the claimed energy content because Whittles suggests the claimed bird feed composition, i.e., feed comprising a combination the fat and protein form greater than 50% by mass of the feed (32 to 45% protein from soya + between 5 and 20 % fat = 37% to 65% sum of protein and fat) and less than 50% by mass grain or grain-derived ingredients (10 to 30 % by weight wheat; and/or up to 10% by weight barley; and/or up to 10% by weight maize, p. 1, last para wrapping to p. 2). 
Finally, the discussion of MPEP 2144.05 applies here as above. the claimed concentration of energy content (i.e., the calories from protein and dietary fat) represents the mere carrying forward of an original patented conception involving only change of proportions or degree. Therefore, the claimed invention is not such an invention as will sustain a patent.
Regarding claim 12: Whittles discloses methionine (p. 2, 3rd para). 
Claims 5-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Whittles et al., GB 2 434 731 A; as evidenced by Matsumoto et al., US 2011/0262616 A1; in view of EXTIMA 300; as evidenced by Remmereit, US 2016/0024125 A1. 
Whittles is relied on as above. 
Regarding claims 5 and 6: Whittles does not disclose “the added fat or fatty acid is a vegetable oil-based fat or fatty acid, and/or wherein the added vegetable oil-based fat or fatty acid is palm oil-based fat or fatty acid” (claim 5); and “the added vegetable oil-based fat or fatty acid is predominantly palmitic acid” (claim 6). 
EXTIMA 300 is drawn to a high concentrated source of energy supplement feed fat, specially produced from 100% vegetable based fully refined palm oil fraction which are non-hydrogenated and free from Trans Fatty Acids. EXTIMA 300 has higher palatability and utilization to improve feed conversation ratio. EXTIMA 300 is ingredient in the production of premixes and complete feeds. EXTIMA 300 is predominantly palmitic acid (Table, 70-80% palmitic acid). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to use a fat in the bird feed, as taught in Whittles, wherein the fat is produced from 100% vegetable based fully refined palm oil fraction which are non-hydrogenated and free from Trans Fatty Acids, as taught in EXTIMA 300, to obtain a bird feed comprising added fat that is a vegetable oil-based fat, and/or wherein the added vegetable oil-based fat or fatty acid is palm oil-based fat (claim 5) and the added vegetable oil-based fat is predominantly palmitic acid (claim 6). One of ordinary skill in the art at the time the invention was filed would have been motivated to include the vegetable based fat from refined palm oil fraction that are non-hydrogenated and free from Trans Fatty Acids because they are a high concentrated source of energy with higher palatability and utilization that improve feed conversation ratio. 
Regarding claim 7: Claim 7’s form of the fat, i.e., powdered, is interpreted as a form of the fat when it is admixed with other ingredients to form the claimed final product. Claim 7 is not interpreted as limiting the fat to be in powder form in the final bird feed product. 
EXTIMA 300 discloses feed fat, specially produced from 100% vegetable based fully refined palm oil fraction which are non-hydrogenated and free from Trans Fatty Acids. EXTIMA 300 is a lecithinized (licithinized) granulated feed fat. As evidenced by Remmereit, US 2016/0024125 A1, lecithin is a phospholipid (para 0131). 

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Whittles et al., GB 2 434 731 A; as evidenced by Matsumoto et al., US 2011/0262616 A1; in view of Jackson, US 3,965,266 A. 
Whittles is relied on as above. 
Whittles does not disclose calcium carbonate. 
Jackson is drawn to poultry feed additive which is effective for inhibiting or preventing microbial activity, fungi and mold growth in feeds (abstract). Jackson discloses feed containing calcium carbonate in an amount of about 0.5% (10 pounds per ton, col. 3, ln. 28). Jackson discloses feed containing calcium carbonate (limestone) in an amount of about 1% (20 pounds per ton, col. 4, ln. 28).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a bird feed, as taught in Whittles, comprising about 0.5 or about 1% calcium carbonate, as taught in Jackson, to obtain a bird feed comprising about 0.5 or about 1% calcium carbonate. One of ordinary skill in the art at the time the invention was filed would have been motivated to include about 0.5 or about 1% calcium carbonate to inhibit or prevent microbial activity, fungi and mold growth the feed (Jackson, abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619